By information the appellant was charged with violating the local option law. The sufficiency of the information is called in question, because the name of the party to whom the liquor was sold was not averred. A general allegation that the accused sold liquor in contravention of law is too general in its terms to charge this offense. The particular offense, with such circumstances as will identify it, should be alleged; otherwise an accused party would not know what particular sale he is to answer for, and could not be prepared to meet the accusation against him. The allegations charging the offense should be specific enough to enable the accused to plead a judgment of conviction or acquittal thereunder in bar of another prosecution for the same offense. The information should allege the name of the person to whom the liquor was sold, or if the name of such person is unknown, that fact should be averred. Dixon v. The State, 21 Texas Ct. App. 517[21 Tex. Crim. 517]; Willson's Crim. Stats., sec. 1998.
The question at issue was ably and elaborately discussed by Judge Willson in Dixon's case, and it was there held that the name of the vendee should be alleged. After a careful investigation of the subject, we see no reason for overruling that case, and the doctrine there laid down is here reaffirmed.
Because the information fails to charge an offense, the judgment is reversed and the prosecution is dismissed.
Reversed and dismissed.
Judges all present and concurring. *Page 29